DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2021, 11/24/2021, 10/11/2021, 09/23/2021, 08/23/2021, 07/27/2021, 06/28/2021 (x4), 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-2, 5, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9781918 B2- Zimmermann et al., (hereafter Zimmermann).
Claim 1: “A cryoprotectant dispensing system (100) comprising: a) a vessel (110);”:  Zimmermann discloses the invention relates to a substrate device configured for the cryopreservation of a biological sample containing biological cells (Col. 1, lines 8-10).  Further, Zimmermann discloses the cultivation liquid of the system comprises a cryoprotective agent (Col. 2, lines 48-49).  Additionally, Zimmermann discloses biological cells are cultivated on a substrate platform 10’ in the adherent state, the substrate platform 10’ being arranged in a vessel 20’ containing a cultivation liquid (Fig. 11A) and the cultivation liquid comprises e.g. a nutrient medium and a cyroprotective agent; for vitrification of the biological cells, the substrate platform 10’ is transferred to another vessel 30’ containing liquid nitrogen as the cooling medium (Col. 2, lines 45-52).
“b) a controlled dispenser (115);”:  Zimmermann discloses the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow for an automated delivery of cultivation liquids into the first chamber 20 (Col 15, lines 21-26).
“and c) a dispense tube (140) having a first end (142) fluidly connected to a discharge port (126) of the dispenser and a second end (144) disposed inside the vessel (110); wherein the controlled dispenser (115) is configured to dispense a cryoprotectant (102) fluid through the dispense tube (140) and into the vessel (110) such that droplet formation is prevented and the cryoprotectant (102) is dispensed without being dripped 

Claim 2: “wherein the second end (144) is contacting an internal surface (112) of the vessel or submerged in a material (104) contained within the vessel.”:  Zimmermann discloses the medial lines 41, 42 are integrated into the walls 21, 31 of the first and second chambers 20, 30, alternatively, the media lines can also be connected to a cover of the first or second chamber (Col. 16, lines 26-29).

Claim 5: “wherein the controlled dispenser (115) is configured to continuously dispense the fluid into the vessel (110).”:  Zimmermann discloses the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow for automated delivery of cultivation liquids into the first chamber 20 (Col. 16, lines 21-24).  

Claim 6: “wherein the vessel (110) contains a biological specimen (104).”:  Zimmermann discloses the invention relates to a substrate device configured for the cryopreservation of a biological sample containing biological cells (Col. 1, lines 8-10) and Zimmermann discloses the cryopreservation of a biological sample containing biological cells is carried out with the substrate device or cryopreservation apparatus (Col. 1, lines 16-19).

Claim 7: “further comprising a mixer (150).”:  Zimmerman discloses the cryopreservation device comprises a rotating device 210 (Col. 13, line 4).

Claim 8: “further comprising one or more additional controlled dispensers (115), and a dispense tube (140) fluidly connecting each controlled dispenser (115) to the vessel (110), wherein the one or more additional controlled dispensers (115) are configured to dispense the same or different fluid through the dispense tube (140) and into the vessel (110).”: Zimmermann discloses the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow for an automated delivery of cultivation liquids into the first chamber 20 (Col 15, lines 21-26).  Further, Zimmerman discloses the delivery device 40 for delivering at least one cultivation liquid consists of a microfluidic unit 43 (or media delivery chip, Col. 18, lines 1-3).  

Claim 20: “A method for dispensing a cryoprotectant (102) to a biological specimen (104),”:  Zimmermann discloses the invention relates to a substrate device 
“said method comprising: a) fluidly coupling the cryoprotectant (102) to a controlled dispenser (115);”:  Zimmermann discloses the liquid 3’ comprises e.g. a nutrient medium and at least one cryoprotective agent (Col. 2, lines 47-49).  Also, Zimmermann discloses the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow for an automated delivery of cultivation liquids into the first chamber 20 (Col 15, lines 21-26).  Further, Zimmermann discloses the delivery device 40 delivering the at least one cultivation liquid consists of a microfluidic unit 43 (or media delivery chip), where cryoprotective agents or water can be introduced into the interior of the first chamber 20 and/or the second chamber 30, especially in an automated manner (Col. 18, lines 5-13).
“b) adding the biological specimen (104) into a vessel (110);”:  Zimmermann discloses the invention relates to a substrate device which is configured for the cryopreservation of a biological sample containing biological cells (Col. 1, lines 8-10).  Further, Zimmermann discloses biological cells 2’ are cultivated on a substrate platform 10’ being arranged in a vessel 20’ containing a cultivation liquid (Col. 2, lines 45-47).
“c) connecting the controlled dispenser (115) to the vessel (110) via a dispense tube (140), wherein one end of the dispense tube is contacting the biological specimen (104) or an internal surface (112) of the vessel;”:  Zimmermann discloses the delivery device 40 comprises a large number of media lines 41, 42 connected to the first chamber 20 or the second chamber 30; the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow in particular automates delivery of cultivation liquids into the first chamber 20 (Col. 16, lines 17-26).  The media lines 41, 42 can be tubes as suggest by Zimmermann, therefore, these media lines (dispensing tube and discharge ports) would have a first end and a second end.  Further, Zimmermann discloses the delivery device 40 consists of a microfluidic unit 43 (or a media delivery chip, controlled dispenser); the microfluidic unit 43 contains microfluidic elements 44, e.g. media lines, valves, liquid reservoirs and/or pumps (Col. 18, lines 6-13).  Additionally, Zimmermann discloses the medial lines 41, 42 are integrated into the walls 21, 31 of the first and second chambers 20, 30, alternatively, the media lines can also be connected to a cover of the first or second chamber (Col. 16, lines 26-29).
“and d) dispensing the cryoprotectant (102) into the vessel (110) at a desired flow rate via the controlled dispenser (115), thereby adding the cryoprotectant (102) to the biological specimen (104);”:  Zimmermann discloses the delivery device 40 comprises a large number of media lines 41, 42 connected to the first chamber 20 or the second chamber 30; the 
“wherein by contacting the dispense tube with the internal surface (112) of the vessel or the biological specimen (104), droplet formation is prevented and the cryoprotectant (102) is dispensed without being dripped into the vessel (110).”:  Zimmermann discloses The media lines 41, 42 can be tubes as suggest by Zimmermann, therefore, these media lines (dispensing tube and discharge ports) would have a first end and a second end.  Further, Zimmermann discloses the delivery device 40 consists of a microfluidic unit 43 (or a media delivery chip, controlled dispenser); the microfluidic unit 43 contains microfluidic elements 44, e.g. media lines, valves, liquid reservoirs and/or pumps (Col. 18, lines 6-13).  Additionally, Zimmermann discloses the delivery device 40 delivering the at least one cultivation liquid consists of a microfluidic unit 43 (or media delivery chip), where cryoprotective agents or water can be introduced into .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 9-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9781918 B2- Zimmermann et al., (hereafter Zimmermann), and further in view of US 2017/0333902 A1-Masaeli et al., (hereafter Masaeli).
Regarding claim 3, Zimmermann teaches the invention discussed above in claim 1.  Further, Zimmermann teaches a controlled dispenser and pumps discussed above.  However, Zimmermann does not explicitly teach a syringe pump, a pushing mechanism for displacing the syringe, a motor and a motor controller.
For claim 3, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe pump, a pushing mechanism for displacing the syringe, a motor and a motor controller as taught by Masaeli, because Masaeli teaches and Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).

Regarding claim 4, Zimmermann teaches the invention discussed above in claim 3.  Further, Zimmermann teaches a pump, a dispense tube, fluid, and an outlet of the dispense tube (or exit) and a vessel, discussed above.  However, Zimmermann does not explicitly teach a syringe pump, a pusher block, and a motor.
For claim 4, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates the syringe pump 104 shows a syringe pump system for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe pump, a pusher block, and a motor as taught by Masaeli, because Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).

Claim 9
“and c) a dispense tube (140) having a first end (142) fluidly connected to a discharge port (126) of the syringe and a second end (144) disposed inside the vessel (110) such that said second end (144) is contacting an internal surface (112) of the vessel or the biological specimen (104) when it is contained in the vessel (110); wherein the syringe pump (115) is configured to dispense the cryoprotectant (102) through the dispense tube (140) and into the vessel (110) upon displacement of the syringe (120) by the pushing mechanism (130), wherein by contacting the second end (144) of the tube with the internal surface (112) of the vessel or the biological specimen (104), droplet formation is prevented and the cryoprotectant (102) is dispensed without being dripped into the vessel (110).”:  Zimmermann discloses the delivery device 40 comprises a large number of media lines 41, 42 connected to the first chamber 20 or the second chamber 30; the media lines 41, 42 are e.g. tubes or pipes connected to liquid reservoirs and pumps, and they allow in particular automates delivery of cultivation liquids into the first chamber 20 (Col. 16, lines 17-26).  The media lines 41, 42 can be tubes as suggest by Zimmermann, therefore, these media lines (dispensing tube and discharge ports) would have a first end and a second end.  Further, Zimmermann discloses the delivery device 40 consists of a microfluidic unit 43 (or a media delivery chip, controlled dispenser); the microfluidic unit 43 contains microfluidic elements 44, e.g. media lines, valves, liquid reservoirs and/or pumps (Col. 18, lines 6-13).
claim 9, Zimmermann teaches the invention discussed above.  Further, Zimmermann teaches a pump, dispensing of a cyroprotectant agent, a vessel, and contacting of the second end of the tube with an internal surface of the vessel or biological specimen, also discussed above.  However, Zimmerman does not explicitly teach a syringe pump, and a pushing mechanism for displacing said syringe.
For claim 9, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates the syringe pump 104 shows a syringe pump system for injecting and maneuvering the syringe, which reads on the instant claim limitation of a syringe pump, and a pushing mechanism for displacing the syringe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe pump, and a pushing mechanism for displacing the syringe as taught by Masaeli, because Masaeli teaches and Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).

Claim 10: “wherein the second end (144) of the tube is submerged in the biological specimen (104).”:  Zimmermann discloses the media lines 41, 42 are 

Regarding claim 11, Zimmermann teaches the invention discussed above in claim 9.  Zimmermann teaches a pump discussed above.  However, Zimmermann does not explicitly teach a syringe pump, a pushing mechanism, a moveable pusher block, a motor, and a motor controller for controlling the motor.
For claim 11, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates a syringe pump 104 shows syringe pump system for injecting and maneuvering the syringe, which reads on the instant claim limitation of a syringe pump, a pushing mechanism for displacing the syringe, a motor and a motor controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe pump, a pushing mechanism for displacing the syringe, a motor and a motor controller as taught by Masaeli, because Masaeli teaches and Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).
claim 12, Zimmermann teaches the invention discussed above in claim 11.  Further, Zimmermann teaches a pump, a vessel and a cryoprotectant agent.  However, Zimmermann does not explicitly teach a syringe, a pusher block, and a track.  
For claim 12, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates a syringe pump 104 and shows the syringe pump system for injecting and maneuvering the syringe, and Fig. 1 illustrates the syringe comprising a plunger, a barrel and a discharge port (located at the end of the syringe), which reads on the instant claim limitation of a syringe pump, and a pushing mechanism for displacing the syringe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe pump, and a pushing mechanism for displacing the syringe as taught by Masaeli, because Masaeli teaches and Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).

Claim 16: “further comprising a mixer (150) for mixing the cryoprotectant (102) and the biological specimen (104) contained in the vessel 24Reference No.: GS-14-2019-US2, GENUS 19.01 NP Inventor's last name: Busa et al. Document Date: April 17, 2020 (110), wherein the mixer 

Regarding claim 18, Zimmermann teaches the invention discussed above in claim 9.  Further, Zimmermann teaches pumps and the same or different cultivation liquids (Col. 5, lines 22-24) and a dispense tube discussed above.  However, Zimmermann does not explicitly teach a syringe, syringe pumps and a pushing mechanism for displacement of the syringe.
For claim 18, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates the syringe pump 104 shows a syringe pump system for injecting, a syringe, and maneuvering the syringe, which reads on the instant claim limitation of a syringe, syringe pumps and a pushing mechanism for displacement of the syringe.


Claim 19: “wherein the other fluid is a gas.”: Zimmermann discloses the substrate device 100 could be stored in a liquid nitrogen vapor, e.g. in a gas phase in a nitrogen tank, the cooling medium 5 in the second chamber 30 can gradually evaporate (Col. 14, lines 33-36).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9781918 B2- Zimmermann et al., (hereafter Zimmermann), in view of US 2017/0333902 A1-Masaeli et al., (hereafter Masaeli), and in further view of US 9485984 B2- Burbank et al. (hereafter Burbank).
Regarding claim 13, Zimmermann teaches the invention discussed above in claim 11.  Further, Zimmermann teaches a pusher block, a motor, and motor controller, a syringe, and a cyroprotectant agent also discussed above.  However, Zimmermann 
For claim 13, Burbank teaches the present invention relates generally to the field of cryopreservation and in relation to systems and methods for providing automated change in the solution environment for the cryopreservation and/or reamination of oocytes, embryos or blastocysts (Col. 1, lines 14-18) and Burbank teaches a central controller 199 which includes a processor and a memory unit (Col. 15, lines 55-56) and Burbank teaches the memory unit includes computer code for executing the various steps of a method to effect the cryopreservation of the oocytes, embryos or blastocysts (Col. 15, lines 57-59), which reads on the instant claim limitation of a processor and memory operatively coupled too the processor and storing a set of instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to further include a processor and memory operatively coupled too the processor and storing a set of instructions as taught by Burbank, because Burbank teaches the computer program includes readable storage medium, for controlling one or more valves and/or pumps configured to control flow of fluids into and out of a processing container for oocytes, embryos or blastocysts and for controlling a thermal controller (Col. 2, lines 64-67) and Burbank teaches a code for introducing an aqueous solution into the processing container containing the oocytes, embryos or blastocysts, the aqueous solution comprising a cryoprotectant; and computer code for replacing the aqueous solution in the processing container with a first dehydrating/cryoprotecting solution comprising a cryoprotectant (Col. 3, lines 7-10) and the central controller 199 may be adapted to 

Regarding claim 14, Zimmerman teaches the invention discussed above in claim 13.  Further, Zimmermann teaches pumps, a cyroprotectant agent dispensed via a controller (at a continuous flow rate), and a biological specimen, also discussed above.  However, Zimmermann does not explicitly teach a syringe and pusher block.
For claim 14, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates the syringe pump 104 and shows a syringe pump system for injecting and maneuvering the syringe, which reads on the instant claim limitation of a syringe pump, a pushing mechanism for displacing the syringe, and a pusher block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe and pusher block as taught by Masaeli, because Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).
claim 15, Zimmermann teaches the invention discussed above in claim 13.  Further, Zimmermann teaches pumps, a cyroprotectant agent dispensed via a controller (at a pulsed flow rate), and a biological specimen, also discussed above.  However, Zimmermann does not explicitly teach a syringe and pusher block.
For claim 15, Masaeli teaches an invention relating to systems and methods with various embodiments of the invention which are capable of rapid analysis and classification of cellular samples based on cytomorphological properties (Abstract and Para. [0002], lines 1-3) and Masaeli teaches a syringe pump 104 (Para. [0043], line 5, Fig. 1), further, Fig. 1 illustrates the syringe pump 104 and shows a syringe pump system for injecting and maneuvering the syringe, which reads on the instant claim limitation of a syringe pump, a pushing mechanism for displacing the syringe, and a pusher block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zimmermann to include a syringe and pusher block as taught by Masaeli, because Masaeli teaches the syringe pump can be of any of a number perfusion systems can be used such as gravity feeds peristalsis, or any of a number of pressure systems (Para. [0043], lines 10-11) and Masaeli teaches many additional modification and variations would be apparent to those skilled in the art (Para. [0066], lines 1-3).



17 is rejected under 35 U.S.C. 103 as being unpatentable over US 9781918 B2- Zimmermann et al., (hereafter Zimmermann), in view of US 2017/0333902 A1-Masaeli et al., (hereafter Masaeli), and in further view of US 2013/0164731 A1- Cimino et al. (hereafter Cimino).
Regarding claim 17, modified Zimmermann teaches the invention discussed above in claim 16.  Further, modified Zimmermann teaches a cyroprotectant, vessel, and a biological specimen discussed above.  However, Zimmermann does not teach a shaker table.
For claim 17, Cimino teaches an invention relating to apparatus, assemblies, systems, methods and uses related to collection and processing human biological material (Para. [0002], lines 1-3) and Cimino teaches an agitation device which may be a shaker table (Para. [0045], lines 4-5), which reads on the instant claim limitation of a shaker table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Zimmermann and further include a shaker table as taught by Cimino, because Cimino teaches the agitation device may be a shaker with temperature of the apparatus and contents, and preferably for warming and maintaining the apparatus contents at a constant temperature (Para. [0045], lines 7-9) and Cimino teaches the agitating may be accomplished by shaking the apparatus mounted on a shaker, preferably with control of temperature; such as on a warming shaker. The agitating may comprise mixing contents within all or part of the internal   containment volume through operation of a mixing device disposed in the internal 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799